                                                  Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 1 of 14



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Deborah Mayweathers,                          No. ____________________________
                                           10                         Plaintiff,
                                                                                               COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Iconic Results, LLC., a Delaware limited
                                                 liability company; Agency SMO, LLC,
                       Phoenix, AZ 85060




                                           13    an Arizona limited liability company; and
                        P.O. Box 97066




                                                 Mituin Varma and Jane Doe Varma, a
                                           14    Married Couple,
                                           15                         Defendants.
                                           16
                                           17         Plaintiff, Deborah Mayweathers (“Plaintiff”), sues the Defendants, Iconic Results,
                                           18
                                                LLC, Agency SMO, LLC, and Mituin Varma and Jane Doe Varma, (collectively,
                                           19
                                                “Defendants”) and alleges as follows:
                                           20
                                           21                              PRELIMINARY STATEMENT
                                           22         1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           23
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           24
                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           25
                                           26   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           27
                                           28
                                                                                             -1-
                                           29
                                           30
                                                  Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 2 of 14



                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                  Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 3 of 14



                                                                                         PARTIES
                                            1
                                            2          7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                            3   Arizona, and is a former employee of Defendants.
                                            4
                                                       8.     At all material times, Defendant Iconic Results, LLC was a limited liability
                                            5
                                                company duly licensed to transact business in the State of Arizona. At all material times,
                                            6
                                            7   Defendant Iconic Results, LLC does business, has offices, and/or maintains agents for the
                                            8   transaction of its customary business in Maricopa County, Arizona.
                                            9
                                                       9.     Defendant Iconic Results, LLC is an Arizona corporation, authorized to do
                                           10
                                                business in the State of Arizona and is at all relevant times Plaintiff’s employer as
                                           11
BENDAU & BENDAU PLLC




                                           12   defined by 29 U.S.C. § 203(d).
                       Phoenix, AZ 85060




                                           13          10.    Under the FLSA, Iconic Results, LLC is an employer. The FLSA defines
                        P.O. Box 97066




                                           14
                                                “employer” as any person who acts directly or indirectly in the interest of an employer in
                                           15
                                                relation to an employee. At all relevant times, Iconic Results, LLC had the authority to
                                           16
                                           17   hire and fire employees, supervised and controlled work schedules or the conditions of

                                           18   employment, determined the rate and method of payment, and maintained employment
                                           19
                                                records in connection with Plaintiff’s employment with Defendants. As a person who
                                           20
                                                acted in the interest of Defendants in relation to the company’s employees, Iconic
                                           21
                                           22   Results, LLC is subject to liability under the FLSA.

                                           23          11.    At all material times, Defendant Agency SMO, LLC was a limited liability
                                           24
                                                company duly licensed to transact business in the State of Arizona. At all material times,
                                           25
                                                Defendant Agency SMO, LLC does business, has offices, and/or maintains agents for the
                                           26
                                           27   transaction of its customary business in Maricopa County, Arizona.

                                           28
                                                                                             -3-
                                           29
                                           30
                                                  Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 4 of 14



                                                       12.    Defendant Agency SMO, LLC is an Arizona corporation, authorized to do
                                            1
                                            2   business in the State of Arizona and is at all relevant times Plaintiff’s employer as
                                            3   defined by 29 U.S.C. § 203(d).
                                            4
                                                       13.    Under the FLSA, Agency SMO, LLC is an employer. The FLSA defines
                                            5
                                                “employer” as any person who acts directly or indirectly in the interest of an employer in
                                            6
                                            7   relation to an employee. At all relevant times, Agency SMO, LLC had the authority to
                                            8   hire and fire employees, supervised and controlled work schedules or the conditions of
                                            9
                                                employment, determined the rate and method of payment, and maintained employment
                                           10
                                                records in connection with Plaintiff’s employment with Defendants. As a person who
                                           11
BENDAU & BENDAU PLLC




                                           12   acted in the interest of Defendants in relation to the company’s employees, Agency SMO,
                       Phoenix, AZ 85060




                                           13   LLC is subject to liability under the FLSA.
                        P.O. Box 97066




                                           14
                                                       14.    Defendant Mituin Varma and Jane Doe Varma are, upon information and
                                           15
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                           16
                                           17   in this Complaint as to which their marital community is fully liable. Mituin Varma and

                                           18   Jane Doe Varma are owners of Iconic Results, LLC and Agency SMO, LLC and were at
                                           19
                                                all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                           20
                                                       15.    Under the FLSA, Defendants Mituin Varma and Jane Doe Varma are
                                           21
                                           22   employers. The FLSA defines “employer” as any individual who acts directly or

                                           23   indirectly in the interest of an employer in relation to an employee. Mituin Varma and
                                           24
                                                Jane Doe Varma are owners of Iconic Results, LLC and Agency SMO, LLC. At all
                                           25
                                                relevant times, they had the authority to hire and fire employees, supervised and
                                           26
                                           27   controlled work schedules or the conditions of employment, determined the rate and

                                           28
                                                                                              -4-
                                           29
                                           30
                                                  Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 5 of 14



                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                            1
                                            2   employment with Defendants. As persons who acted in the interest of Defendants in
                                            3   relation to the company’s employees, Mituin Varma and Jane Doe Varma are subject to
                                            4
                                                individual liability under the FLSA.
                                            5
                                                       16.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                            6
                                            7   Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            8   Defendants, as alleged herein.
                                            9
                                                       17.    Defendants, and each of them, are sued in both their individual and
                                           10
                                                corporate capacities.
                                           11
BENDAU & BENDAU PLLC




                                           12          18.    Defendants are jointly and severally liable for the injuries and damages
                       Phoenix, AZ 85060




                                           13   sustained by Plaintiff.
                        P.O. Box 97066




                                           14
                                                       19.    At all relevant times, Plaintiff was an “employee” of Defendants Iconic
                                           15
                                                Results, LLC, Agency SMO, LLC, and Mituin Varma and Jane Doe Varma as defined by
                                           16
                                           17   the FLSA, 29 U.S.C. § 201, et seq.

                                           18          20.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           19
                                                Defendants Iconic Results, LLC, Agency SMO, LLC, and Mituin Varma and Jane Doe
                                           20
                                                Varma.
                                           21
                                           22          21.    At all relevant times, Defendants Iconic Results, LLC, Agency SMO, LLC,

                                           23   and Mituin Varma and Jane Doe Varma were and continue to be “employers” as defined
                                           24
                                                by the FLSA, 29 U.S.C. § 201, et seq.
                                           25
                                           26
                                           27
                                           28
                                                                                             -5-
                                           29
                                           30
                                                  Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 6 of 14



                                                       22.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            1
                                            2   Defendants Iconic Results, LLC, Agency SMO, LLC, and Mituin Varma and Jane Doe
                                            3   Varma.
                                            4
                                                       23.    At all relevant times, Plaintiff was an “employee” of Defendants Iconic
                                            5
                                                Results, LLC, Agency SMO, LLC, and Mituin Varma and Jane Doe Varma as defined by
                                            6
                                            7   the Arizona A.R.S. § 23-350, et seq.
                                            8          24.    At all relevant times, Defendants Iconic Results, LLC, Agency SMO, LLC,
                                            9
                                                and Mituin Varma and Jane Doe Varma were and continue to be “employers” as defined
                                           10
                                                by A.R.S. § 23-350.
                                           11
BENDAU & BENDAU PLLC




                                           12          25.    At all relevant times, Plaintiff was an “employee” of Defendants Iconic
                       Phoenix, AZ 85060




                                           13   Results, LLC, Agency SMO, LLC, and Mituin Varma and Jane Doe Varma as defined by
                        P.O. Box 97066




                                           14
                                                A.R.S. § 23-362.
                                           15
                                                       26.    At all relevant times, Defendants Iconic Results, LLC, Agency SMO, LLC,
                                           16
                                           17   and Mituin Varma and Jane Doe Varma were and continue to be “employers” as defined

                                           18   by A.R.S. § 23-362.
                                           19
                                                       27.    Defendants Iconic Results, LLC, Agency SMO, LLC, and Mituin Varma
                                           20
                                                and Jane Doe Varma individually and/or through an enterprise or agent, directed and
                                           21
                                           22   exercised control over Plaintiff’s work and wages at all relevant times.

                                           23          28.    Plaintiff, in her work for Defendants Iconic Results, LLC, Agency SMO,
                                           24
                                                LLC, and Mituin Varma and Jane Doe Varma, was employed by an enterprise engaged in
                                           25
                                                commerce that had annual gross sales of at least $500,000.
                                           26
                                           27
                                           28
                                                                                            -6-
                                           29
                                           30
                                                  Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 7 of 14



                                                        29.   At all relevant times, Plaintiff, in her work for Defendants Iconic Results,
                                            1
                                            2   LLC, Agency SMO, LLC, and Mituin Varma and Jane Doe Varma, was engaged in
                                            3   commerce or the production of goods for commerce.
                                            4
                                                        30.   At all relevant times, Plaintiff, in her work for Iconic Results, LLC, Agency
                                            5
                                                SMO, LLC, and Mituin Varma and Jane Doe Varma, was engaged in interstate
                                            6
                                            7   commerce.
                                            8           31.   Plaintiff, in her work for Defendants Iconic Results, LLC, Agency SMO,
                                            9
                                                LLC, and Mituin Varma and Jane Doe Varma, regularly handled goods produced or
                                           10
                                                transported in interstate commerce.
                                           11
BENDAU & BENDAU PLLC




                                           12                                 NATURE OF THE CLAIM
                       Phoenix, AZ 85060




                                           13           32.   Defendants own and/or operate as Iconic Results, LLC, an enterprise
                        P.O. Box 97066




                                           14
                                                located in Maricopa County, Arizona.
                                           15
                                                        33.   Plaintiff was hired by Defendants as a telemarketer and worked for
                                           16
                                           17   Defendants between approximately February 17, 2020 and approximately March 27,

                                           18   2020.
                                           19
                                                        34.   Defendants, in their sole discretion, agreed to pay Plaintiff $12.00 per hour
                                           20
                                                for all hours she worked.
                                           21
                                           22           35.   Defendants compensated Plaintiff on a weekly basis on Fridays.

                                           23           36.   On approximately March 27, 2020, Defendants terminated Plaintiff’s
                                           24
                                                employment.
                                           25
                                                        37.   Plaintiff should have received the paycheck for her final two days of work
                                           26
                                           27   on approximately April 3, 2020.

                                           28
                                                                                            -7-
                                           29
                                           30
                                                  Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 8 of 14



                                                       38.   Defendants mailed Plaintiff a direct deposit receipt, but Plaintiff never
                                            1
                                            2   received any deposit into her account for her final week of work.
                                            3          39.   Plaintiff attempted to contact Defendants to advise them that she did not
                                            4
                                                receive her compensation for her final week of work, but she has been unable to contact
                                            5
                                                Defendants and unable to receive the compensation she is owed.
                                            6
                                            7          40.   As a result, Plaintiff still has not received any wage whatsoever for her final
                                            8   week of work with Defendants.
                                            9
                                                       41.   As a result of not having paid any wage whatsoever to Plaintiff during her
                                           10
                                                final week of employment with Defendants, Defendants failed to pay the applicable
                                           11
BENDAU & BENDAU PLLC




                                           12   minimum wage to Plaintiff.
                       Phoenix, AZ 85060




                                           13          42.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                        P.O. Box 97066




                                           14
                                                whatsoever for her final week of work, Defendants have violated 29 U.S.C. § 206(a).
                                           15
                                                       43.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           16
                                           17   whatsoever for her final week of work, Defendants have violated the AMWA, A.R.S. §

                                           18   23-363.
                                           19
                                                       44.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           20
                                                whatsoever for her final week of work, Defendants have violated the AMA, A.R.S., § 23-
                                           21
                                           22   351.

                                           23          45.   Defendants have and continue to violate the FLSA by not paying Plaintiff
                                           24
                                                the full applicable minimum wage for all hours worked during her final workweek.
                                           25
                                                       46.   Defendant have and continue to violate the AMWA by not paying Plaintiff
                                           26
                                           27   the full applicable minimum wage for all hours worked during her final workweek.

                                           28
                                                                                           -8-
                                           29
                                           30
                                                  Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 9 of 14



                                                       47.    Defendant have and continue to violate the AWA by not paying Plaintiff
                                            1
                                            2   any wage whatsoever for all hours worked during her final workweek.
                                            3          48.    Plaintiff is a covered employee within the meaning of the FLSA.
                                            4
                                                       49.    Plaintiff is a covered employee within the meaning of the AMWA.
                                            5
                                                       50.    Plaintiff is a covered employee within the meaning of the AWA.
                                            6
                                            7          51.    Plaintiff was a non-exempt employee.
                                            8          52.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                            9
                                                of her rights under the FLSA.
                                           10
                                                       53.    Defendants individually and/or through an enterprise or agent, directed and
                                           11
BENDAU & BENDAU PLLC




                                           12   exercised control over Plaintiff’s work and wages at all relevant times.
                       Phoenix, AZ 85060




                                           13          54.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                        P.O. Box 97066




                                           14
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                           15
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           16
                                           17   29 U.S.C. § 216(b).

                                           18          55.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           19
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           20
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           21
                                           22   this action under A.R.S § 23-363.

                                           23          56.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           24
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           25
                                                unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                           26
                                           27
                                           28
                                                                                            -9-
                                           29
                                           30
                                                 Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 10 of 14



                                                                       COUNT ONE: FAIR LABOR STANDARDS ACT
                                            1
                                                                          FAILURE TO PAY MINIMUM WAGE
                                            2
                                                       57.         Plaintiff realleges and incorporates by reference all allegations in all
                                            3
                                            4   preceding paragraphs.

                                            5          58.         Defendants willfully failed or refused to pay Plaintiff any wages
                                            6
                                                whatsoever for hours that Plaintiff worked during her final week of employment.
                                            7
                                                       59.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                            8
                                            9   required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

                                           10          60.         Plaintiff is therefore entitled to compensation for the full applicable
                                           11
BENDAU & BENDAU PLLC




                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           12
                                                liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          WHEREFORE, Plaintiff, Deborah Mayweather, respectfully requests that this

                                           15   Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           16
                                                       A.          For the Court to declare and find that the Defendant committed one of more
                                           17
                                                                   of the following acts:
                                           18
                                           19                 i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §

                                           20                             206(a), by failing to pay proper minimum wages;
                                           21                ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                           22
                                                                          U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                           23
                                           24          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be

                                           25                      determined at trial;
                                           26
                                           27
                                           28
                                                                                                 -10-
                                           29
                                           30
                                                 Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 11 of 14



                                                       C.     For the Court to award compensatory damages, including liquidated
                                            1
                                            2                 damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                            3          D.     For the Court to award prejudgment and post-judgment interest;
                                            4
                                                       E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            5
                                                              action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                            6
                                            7                 forth herein;
                                            8          F.     Such other relief as this Court shall deem just and proper.
                                            9
                                                                 COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                           10                        FAILURE TO PAY MINIMUM WAGE
                                           11
BENDAU & BENDAU PLLC




                                                       61.    Plaintiff realleges and incorporates by reference all allegations in all
                                           12
                                                preceding paragraphs.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          62.    Defendants willfully failed or refused to pay Plaintiff any wages

                                           15   whatsoever for hours that Plaintiff worked during her final week of employment.
                                           16
                                                       63.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           17
                                                required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           18
                                           19          64.    Plaintiff is therefore entitled to compensation for the full applicable

                                           20   minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to
                                           21   twice the unpaid amount as liquidated damages, together with interest, reasonable
                                           22
                                                attorney’s fees, and costs.
                                           23
                                           24          WHEREFORE, Plaintiff, Deborah Mayweathers, respectfully requests that this

                                           25   Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           26
                                           27
                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 12 of 14



                                                      A.          For the Court to declare and find that the Defendants committed one of
                                            1
                                            2                     more of the following acts:
                                            3                i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                            4
                                                                         363, by failing to pay proper minimum wages;
                                            5
                                                            ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                            6
                                            7                            § 23-363 by willfully failing to pay proper minimum wages;
                                            8         B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            9
                                                                  determined at trial;
                                           10
                                                      C.          For the Court to award compensatory damages, including liquidated
                                           11
BENDAU & BENDAU PLLC




                                           12                     damages pursuant to A.R.S. § 23-364, to be determined at trial;
                       Phoenix, AZ 85060




                                           13         D.          For the Court to award prejudgment and post-judgment interest;
                        P.O. Box 97066




                                           14
                                                      E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           15
                                                                  action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                           16
                                           17                     herein;

                                           18         F.          Such other relief as this Court shall deem just and proper.
                                           19
                                                                            COUNT THREE: ARIZONA WAGE ACT
                                           20                                 FAILURE TO PAY WAGES OWED
                                           21         65.         Plaintiff realleges and incorporates by reference all allegations in all
                                           22
                                                preceding paragraphs.
                                           23
                                           24         66.         Defendants willfully failed or refused to pay Plaintiff any wages

                                           25   whatsoever for any of the hours that Plaintiff worked for them during her final week of
                                           26   employment.
                                           27
                                           28
                                                                                                -12-
                                           29
                                           30
                                                 Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 13 of 14



                                                       67.     Defendant’s practice of willfully failing to pay Plaintiff wages for labor
                                            1
                                            2   performed violates the AWA, A.R.S. § 23-351.
                                            3          68.     Plaintiff is therefore entitled to compensation for all unpaid wages at an
                                            4
                                                hourly rate, to be proven at trial, in an amount treble the unpaid amount, together with
                                            5
                                                interest, and costs of this action.
                                            6
                                            7          WHEREFORE, Plaintiff, Deborah Mayweathers, individually, respectfully
                                            8   requests that this Court grant the following relief in Plaintiff’s favor, and against
                                            9
                                                Defendants:
                                           10
                                                       A.      For the Court to declare and find that the Defendants violated A.R.S. Title
                                           11
BENDAU & BENDAU PLLC




                                           12                  23, Chapter 2, by failing to pay wages owed to Plaintiff;
                       Phoenix, AZ 85060




                                           13          B.      For the Court to award compensatory damages, including treble the amount
                        P.O. Box 97066




                                           14
                                                               of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           15
                                                               at trial;
                                           16
                                           17          C.      For the Court to award prejudgment and post-judgment interest;

                                           18          D.      For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                           19
                                                       E.      Such other relief as this Court shall deem just and proper.
                                           20
                                                                                  JURY TRIAL DEMAND
                                           21
                                           22          Plaintiff hereby demands a trial by jury on all issues so triable.

                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                             -13-
                                           29
                                           30
                                                Case 2:20-cv-01216-DJH Document 1 Filed 06/17/20 Page 14 of 14



                                                    RESPECTFULLY SUBMITTED this 17th Day of June, 2020.
                                            1
                                            2                                    BENDAU & BENDAU PLLC
                                            3                                             By: /s/ Clifford P. Bendau, II
                                            4                                             Clifford P. Bendau, II
                                                                                          Christopher J. Bendau
                                            5                                             Attorney for Plaintiff
                                            6
                                            7
                                            8
                                            9
                                           10
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                   -14-
                                           29
                                           30
